Name: 2010/434/EU: Commission Decision of 6Ã August 2010 amending Annexes I and II to Decision 2008/185/EC as regards the inclusion of Slovenia in the list of Member States free of AujeszkyÃ¢ s disease and of Poland and regions of Spain in the list of Member States where an approved national control programme for that disease is in place (notified under document C(2010) 5358) Text with EEA relevance
 Type: Decision
 Subject Matter: health;  Europe;  regions of EU Member States;  agricultural policy;  trade policy;  agricultural activity;  means of agricultural production
 Date Published: 2010-08-07

 7.8.2010 EN Official Journal of the European Union L 208/5 COMMISSION DECISION of 6 August 2010 amending Annexes I and II to Decision 2008/185/EC as regards the inclusion of Slovenia in the list of Member States free of Aujeszkys disease and of Poland and regions of Spain in the list of Member States where an approved national control programme for that disease is in place (notified under document C(2010) 5358) (Text with EEA relevance) (2010/434/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Articles 9(2) and 10(2) thereof, Whereas: (1) Directive 64/432/EEC lays down rules applicable to trade in the Union in bovine animals and swine, with the exception of feral pigs. Article 9 of that Directive lays down criteria for the approval of compulsory national control programmes for certain contagious diseases, including Aujeszkys disease. In addition, Article 10 of that Directive provides that where a Member State considers its territory or part thereof to be free of such diseases, including Aujeszkys disease, it is to present appropriate supporting documentation to the Commission. (2) Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszkys disease and criteria to provide information on this disease (2) lays down the additional guarantees for movements of pigs between Member States. Those guarantees are linked to the classification of Member States according to their Aujeszkys disease status. (3) Annex I to Decision 2008/185/EC lists Member States or regions thereof which are free of Aujeszkys disease and where vaccination is prohibited. Annex II to that Decision lists Member States or regions thereof where approved national control programmes for the eradication of Aujeszkys disease are in place. (4) In Poland and Spain national control programmes for Aujeszkys disease have been implemented for several years. For several Spanish regions the national control programme for Aujeszkys disease is already approved by Commission Decision 2007/603/EC (3). (5) Slovenia has submitted supporting documentation to the Commission as regards the Aujeszkys disease-free status of the territory of Slovenia demonstrating that the disease has never been detected in that Member State. (6) The Commission has examined the documentation submitted by Slovenia and found it to comply with the requirements of Article 10(1) of Directive 64/432/EEC. Accordingly, that Member State should be included in the list set out in Annex I to Decision 2008/185/EC. That Annex should therefore be amended accordingly. (7) Poland has submitted supporting documentation to the Commission as regards the programme in place in the whole territory of Poland and requested the approval of this programme. (8) Spain has now submitted supporting documentation to the Commission as regards the programme in place in the Autonomous Communities of Andalusia, Aragon, Balearic Islands, Castilla-La Mancha, Catalonia, Extremadura, Madrid, Region of Murcia, Community of Valencia, and the provinces of Salamanca, Segovia and Soria in the Autonomous Community of Castilla y LeÃ ³n and the province of Tenerife in the Autonomous Community of the Canary Islands and requested the approval of this programme. (9) The Commission has also found that the national control programmes presented by Poland and Spain comply with the criteria laid down in Article 9(1) of Directive 64/432/EEC. Accordingly, Poland and Spain should be included in the list set out in Annex II to Decision 2008/185/EC. That Annex should therefore be amended accordingly. (10) Decision 2008/185/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2008/185/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 August 2010. For the Commission John DALLI Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 59, 4.3.2008, p. 19. (3) OJ L 236, 8.9.2007, p. 7. ANNEX ANNEX I Member States or regions thereof free of Aujeszkys disease and where vaccination is prohibited ISO code Member State Regions CZ Czech Republic All regions DK Denmark All regions DE Germany All regions FR France The departments of Ain, Aisne, Allier, Alpes-de-Haute-Provence, Alpes-Maritimes, ArdÃ ¨che, Ardennes, AriÃ ¨ge, Aube, Aude, Aveyron, Bas-Rhin, Bouches-du-RhÃ ´ne, Calvados, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-dOr, CÃ ´tes-dArmor, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, DrÃ ´me, Essonne, Eure, Eure-et-Loir, FinistÃ ¨re, Gard, Gers, Gironde, Hautes-Alpes, Hauts-de-Seine, Haute Garonne, Haute-Loire, Haute-Marne, Hautes-PyrÃ ©nÃ ©es, Haut-Rhin, Haute-SaÃ ´ne, Haute-Savoie, Haute-Vienne, HÃ ©rault, Indre, Ille-et-Vilaine, Indre-et-Loire, IsÃ ¨re, Jura, Landes, Loire, Loire-Atlantique, Loir-et-Cher, Loiret, Lot, Lot-et-Garonne, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Meurthe-et-Moselle, Meuse, Morbihan, Moselle, NiÃ ¨vre, Nord, Oise, Orne, Paris, Pas-de-Calais, PyrÃ ©nÃ ©es-Atlantiques, PyrÃ ©nÃ ©es-Orientales, Puy-de-DÃ ´me, RÃ ©union, RhÃ ´ne, Sarthe, SaÃ ´ne-et-Loire, Savoie, Seine-et-Marne, Seine-Maritime, Seine-Saint-Denis, Somme, Tarn, Tarn-et-Garonne, Territoire de Belfort, Val-de-Marne, Val-dOise, Var, Vaucluse, VendÃ ©e, Vienne, Vosges, Yonne, Yvelines CY Cyprus All regions LU Luxembourg All regions NL Netherlands All regions AT Austria All regions SI Slovenia All regions SK Slovakia All regions FI Finland All regions SE Sweden All regions UK United Kingdom All regions in England, Scotland and Wales ANNEX II Member States or regions thereof where approved national control programmes for the eradication of Aujeszkys disease are in place ISO code Member State Regions BE Belgium All regions IE Ireland All regions ES Spain All regions IT Italy The province of Bolzano HU Hungary All regions PL Poland All regions UK United Kingdom All regions in Northern Ireland